DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 06/27/2022.
Claims 1, 5, and 9 have been amended.
No claims have been added.
Claims 3, 7, and 10 have been cancelled.
Claims 1-2, 4-6, 8-9, and 11 are pending and are presented for examination on the merits.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 20180268399), in view of Royyuru (US 20190385164), further in view of Banks (US 20150066765), and Howard Spector (hereinafter “Howard”) (US 20180253705).
Regarding claim(s) 1, Spector discloses: 
          in an information processing apparatus comprising at least one computer processor executing an issuer's payment application or website (By disclosing, “Electronic device 110 may execute application (“app”) or program 122 for a financial institution, or may access a financial institution website (e.g., a mobile website) via a mobile browser (not shown), etc. In one embodiment, financial institution app 122 may be a payment application (e.g., ChasePay)” ([0031] of Spector));       
            receiving, from a merchant's application or website, a redirect of an online interaction between the merchant and a customer (By disclosing, “in step 205, a customer may make a purchase while using, for example, an aggregating wallet app, a browser at the aggregating wallet's website, etc., and may elect to pay with an electronic wallet hosted by a financial institution, such as ChasePay… In step 210, the aggregating wallet provider may initiate payment with the financial institution's electronic wallet using a value or identifier. For example, the aggregating wallet may use a SDK and CMAC, a browser light box, or an API gateway to initiate a customer-specific “session” with the wallet.” ([0047] and [0049] of Spector)); 
           retrieving, from an issuer payment service, wallet information comprising a plurality of payment options for the customer (By disclosing, “In one embodiment, wallet services may be provided by the financial institution that controls or manages the electronic wallet and/or payment application” ([0039] of Spector); and “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” which means the financial institution’s electronic wallet retrieves wallet information for presenting to the user for selection ([0055] of Spector)); 
           receiving a selection of one of the payment options (By disclosing, “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” ([0055] of Spector); 
           communicating the selection of the payment option to the payment service for the issuer (By disclosing, “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” ([0055] of Spector); “one of the plurality of payment credentials may be a single use account number for the payment account.” ([0006] of Spector); and “In step 225, a SUA may be generated. In one embodiment, the SUA may include an account number (e.g., a 16 digit account number), a CVV (e.g., CVV2), and an expiration date. In one embodiment, the SUA may be created …, by the financial institution, etc” which means the financial institution received the selected payment account such that the financial institution generates a SUA for the payment account ([0059] of Spector)); 
           wherein the issuer payment service provides a session identifier to the merchant application website (By disclosing, “the financial institution's wallet services may only transfer the most valuable data (the payment data) over a private connection, while only a low value session id may be passed to the customer's electronic device. In step 235, the session id for the session may be sent to the aggregating wallet backend” ([0064]-[0065] of Spector)); and
           the merchant payment host conducts the transaction using the selected payment option (By disclosing, “ecommerce aggregating wallet providers may be provided with both tokenized and single use account (SUA) credentials, and may pass the appropriate credential(s), and other information, to the merchant in order to conduct the transaction. In one embodiment, the wallet provider may determine which credential(s) to provide to the merchant based on, for example, the wallet provider's relationship with the merchant, the type of payment the wallet provider knows that the merchant can process, etc.” ([0027] of Spector)). 
          Spector does not expressly disclose:
          authenticating the customer via the issuer’s payment application or website;
           in response to the authentication, retrieving, from an issuer payment service, wallet information comprising a plurality of payment options for the customer;
          the merchant application or website provides transaction information and the session identifier to a merchant payment host; and 
          the merchant payment host retrieves the selected payment option from the issuer payment service.
          However, Royyuru teaches:
          authenticating the customer via the issuer’s payment application or website (By disclosing, “Beginning with the issuer mobile application 130, as arrow 202, the issuer mobile application 130 transmits user information entered by the user using the user interface of the issuer mobile application 130. The user information is transmitted to the issuer mobile application server 160. The issuer mobile application server 160 may authenticate the user using the user information (e.g., a user name and password, biometric data, and so forth).” ([0036]-[0037] of Royyuru)); and 
           in response to the authentication, retrieving, from an issuer payment service, wallet information comprising a plurality of payment options for the customer (By disclosing, “The issuer mobile application server 160 may authenticate the user using the user information (e.g., a user name and password, biometric data, and so forth). The issuer mobile application server 160 may transmit a request, shown by arrow 204, to issuing host platform 155 for a list of eligible accounts for the user” ([0036]-[0037] of Royyuru)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of retrieving, from an issuer payment service, wallet information comprising a plurality of payment options for the customer, in view of Royyuru to include techniques of authenticating the customer via the issuer’s payment application or website; and in response to the authentication, retrieving, from an issuer payment service, wallet information comprising a plurality of payment options for the customer. Doing so would result in an improved invention because this would avoid the risk of accessing the issuer’s payment application by a hacker, thus improving the security of the claimed invention.
          Banks teaches:
          the merchant application or website provides transaction information to a merchant payment host (By disclosing, “As per the above example, at 1001 the product details ([transaction information]) are provided to the customer end station 203.1, via the merchant's website ([merchant application or website]). The customer selects products for purchase and the merchant end station ([merchant payment host]) receives an indication of the selection at 1002” ([0053] of Banks)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spector in view of Banks to include techniques of providing transaction information from the merchant application or website to a merchant payment host.  Doing so would result in an improved invention because this would allow the merchant payment host perform the transaction based on the transaction information received from the merchant’s website, thus improving the functionality of the claimed invention.
           And Howard teaches:
           the merchant point of transaction device provides the session identifier to a merchant payment host (By disclosing, “In step 304, the merchant’s backend ([merchant payment host]) may receive the transmission from the point of transaction device ([merchant point of transaction device]), which may include …, the session identifier, and…” ([0062] of Howard)); and 
          the merchant payment host retrieves customer information from the issuer payment service (By disclosing, “In step 345, the merchant may take any other actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc., such as retrieving rewards information, retrieving customer information from the issuer/mobile wallet provider, etc” ([0063] and Fig. 3 of Howard)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of providing transaction information from the merchant application to a merchant payment host, and the issuer payment service received the selected payment option of the customer, in view of Howard to include techniques of providing the session identifier from a merchant point of transaction to a merchant payment host, and the merchant payment host retrieves customer information from the issuer payment service. Doing so would result in an improved invention because this would allow the merchant payment host submit the session identifier to an issuer server and the issuer server can identify any prestored customer/transaction information by using the session identifier to perform the transaction, thus improving the functionality of the claimed invention. 

Regarding claim(s) 2, Spector discloses: 
          wherein the merchant application or website is executed by the information processing apparatus (By disclosing, “Electronic device 110 may also execute merchant app 124, which may be provided for interaction with a merchant” ([0033] and [0036] of Spector)).  

Regarding claim(s) 4, and 11, Spector does not disclose: 
          wherein the payment options include at least one of a credit account, a debit account, and a reward point account.  
          However, Howard teaches:
          wherein the payment options include at least one of a credit account, a debit account, and a reward point account (By disclosing, “the payment option may be to pay for at least a portion of the transaction with reward points, a bonus rewards offer, etc.” ([0008] of Howard)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spector in view of Howard to include wherein the payment options include at least one of a credit account, a debit account, and a reward point account. Doing so would result in an improved invention because this would allow the user use the previously earned reward points to perform the transaction, thus improving the user convenience of the claimed invention.

Regarding claim(s) 9, Spector discloses: 
          an issuer information processing apparatus comprising at least one computer processor executing an issuer's payment application or website and an issuer payment service (By disclosing, “Electronic device 110 may execute application (“app”) or program 122 for a financial institution, or may access a financial institution website (e.g., a mobile website) via a mobile browser (not shown), etc. In one embodiment, financial institution app 122 may be a payment application (e.g., ChasePay)” ([0031] of Spector); and System 100 may further include one or more payment network 150, which may include one or more acquirer 152 and one or more issuer 154.” ([0040] of Spector)); 
              a merchant information processing apparatus comprising at least one computer processor executing a merchant's application or hosting a merchant website, and a merchant payment host (By disclosing, an aggregating wallet app 124 as a merchant’s application ([0033], [0036] of Spector); and “System 100 may further include merchant 140, which may be a brick-and-mortar merchant, an on-line merchant, etc.” ([0041] of Spector)); wherein: 
             the merchant application or website receives an identification of a good or service to purchase in an online interaction with a customer (By disclosing, “in step 205, a customer may make a purchase while using, for example, an aggregating wallet app, a browser at the aggregating wallet's website, etc.” ([0047] of Spector)); 
             the merchant application or website receives a selection of a payment service associated with an issuer of a financial instrument (By disclosing, “in step 205, a customer may make a purchase while using, for example, an aggregating wallet app, a browser at the aggregating wallet's website, etc., and may elect to pay with an electronic wallet hosted by a financial institution, such as ChasePay” ([0047] of Spector)); 
           the merchant application or website redirects the online interaction to the issuer payment application or website (By disclosing, “in step 205, a customer may make a purchase while using, for example, an aggregating wallet app, a browser at the aggregating wallet's website, etc., and may elect to pay with an electronic wallet hosted by a financial institution, such as ChasePay… In step 210, the aggregating wallet provider may initiate payment with the financial institution's electronic wallet using a value or identifier. For example, the aggregating wallet may use a SDK and CMAC, a browser light box, or an API gateway to initiate a customer-specific “session” with the wallet.” ([0047] and [0049] of Spector));  19PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500263 
           the issuer payment application or website retrieves wallet information comprising a plurality of payment options for the customer, from the issuer payment service (By disclosing, “In one embodiment, wallet services may be provided by the financial institution that controls or manages the electronic wallet and/or payment application” ([0039] of Spector); and “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” which means the financial institution’s electronic wallet retrieves wallet information for presenting to the user for selection ([0055] of Spector)); 
            the issuer payment application or website receives a selection of one of the payment options and provides the selection to the issuer payment service (By disclosing, “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” ([0055] of Spector); “one of the plurality of payment credentials may be a single use account number for the payment account.” ([0006] of Spector); and “In step 225, a SUA may be generated. In one embodiment, the SUA may include an account number (e.g., a 16 digit account number), a CVV (e.g., CVV2), and an expiration date. In one embodiment, the SUA may be created …, by the financial institution, etc” which means the financial institution received the selected payment account such that the financial institution generates a SUA for the payment account ([0059] of Spector)); 
           the issuer payment service generates a session identifier and provides the session identifier to the merchant application or website (By disclosing, “the financial institution's wallet services may only transfer the most valuable data (the payment data) over a private connection, while only a low value session id may be passed to the customer's electronic device. In step 235, the session id for the session may be sent to the aggregating wallet backend” ([0064]-[0065] of Spector)); 
          the merchant payment host conducts the transaction using the selected payment option (By disclosing, “ecommerce aggregating wallet providers may be provided with both tokenized and single use account (SUA) credentials, and may pass the appropriate credential(s), and other information, to the merchant in order to conduct the transaction. In one embodiment, the wallet provider may determine which credential(s) to provide to the merchant based on, for example, the wallet provider's relationship with the merchant, the type of payment the wallet provider knows that the merchant can process, etc.” ([0027] of Spector)).
         Spector does not disclose:
         the issuer payment application or website authenticates the customer;
         in response to the authentication, the issuer payment application or website retrieves wallet information comprising a plurality of payment options for the customer, from the issuer payment service;
         the merchant application or website provides transaction information for the identified good or service to the merchant payment host; 
          the merchant payment host retrieves the selected payment option from the issuer payment service using the session identifier.
          However, Royyuru teaches:
          the issuer payment application or website authenticates the customer (By disclosing, “Beginning with the issuer mobile application 130, as arrow 202, the issuer mobile application 130 transmits user information entered by the user using the user interface of the issuer mobile application 130. The user information is transmitted to the issuer mobile application server 160. The issuer mobile application server 160 may authenticate the user using the user information (e.g., a user name and password, biometric data, and so forth).” ([0036]-[0037] of Royyuru)); and 
           in response to the authentication, the issuer payment application or website retrieves wallet information comprising a plurality of payment options for the customer, from the issuer payment service (By disclosing, “The issuer mobile application server 160 may authenticate the user using the user information (e.g., a user name and password, biometric data, and so forth). The issuer mobile application server 160 may transmit a request, shown by arrow 204, to issuing host platform 155 for a list of eligible accounts for the user” ([0036]-[0037] of Royyuru)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of the issuer payment application or website retrieves wallet information comprising a plurality of payment options for the customer, from the issuer payment service, in view of Royyuru to include techniques of the issuer payment application or website authenticates the customer; and in response to the authentication, the issuer payment application or website retrieves wallet information comprising a plurality of payment options for the customer, from the issuer payment service. Doing so would result in an improved invention because this would avoid the risk of accessing the issuer’s payment application by a hacker, thus improving the security of the claimed invention.
           Banks teaches:
           the merchant application or website provides transaction information for the identified good or service to the merchant payment host (By disclosing, “As per the above example, at 1001 the product details are provided to the customer end station 203.1, via the merchant's website. The customer selects products for purchase and the merchant end station ([merchant payment host]) receives an indication of the selection at 1002” ([0053] of Banks)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spector in view of Banks to include techniques of the merchant application or website provides transaction information for the identified good or service to the merchant payment host.  Doing so would result in an improved invention because this would allow the merchant payment host perform the transaction based on the transaction information received from the merchant’s website, thus improving the functionality of the claimed invention.
          And Howard teaches:
          the merchant payment host retrieves the customer information from the issuer payment service using the session identifier (By disclosing, “In step 345, the merchant may take any other actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc., such as retrieving rewards information, retrieving customer information from the issuer/mobile wallet provider, etc” ([0063] and Fig. 3 of Howard)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of the issuer payment service received the selected payment option of the customer, in view of Howard to include techniques of the merchant payment host retrieves customer information from the issuer payment service. Doing so would result in an improved invention because this would allow the merchant payment host submit the session identifier to an issuer server and the issuer server can identify any prestored customer/transaction information by using the session identifier to perform the transaction, thus improving the functionality of the claimed invention. 

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spector (US 20180268399), in view of Royyuru (US 20190385164), further in view of Howard Spector (hereinafter “Howard”) (US 20180253705).
Regarding claim(s) 5, Spector discloses: 
          in an issuer payment service comprising at least one computer processor ([0074] of Spector):
          receiving, from an issuer application or website executed on a customer electronic device, a request for wallet information for a customer, the issuer application or website involved in a redirected online interaction with the customer from a merchant application or website (By disclosing, “In one embodiment, wallet services may be provided by the financial institution that controls or manages the electronic wallet and/or payment application” ([0039] of Spector); “in step 205, a customer may make a purchase while using, for example, an aggregating wallet app, a browser at the aggregating wallet's website, etc., and may elect to pay with an electronic wallet hosted by a financial institution, such as ChasePay… In step 210, the aggregating wallet provider may initiate payment with the financial institution's electronic wallet using a value or identifier. For example, the aggregating wallet may use a SDK and CMAC, a browser light box, or an API gateway to initiate a customer-specific “session” with the wallet.” ([0047] and [0049] of Spector); “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” which infers that the financial institution received a request such that the financial institution provides wallet accounts to the user for selecting by the user ([0055] of Spector));
           retrieving the wallet information for the customer (By disclosing, “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” which infers that the financial institution retrieved the wallet account information such that the financial institution can provide wallet accounts to the user for selecting by the user ([0055] of Spector));
           communicating the wallet information to the issuer application or website (By disclosing, “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” which infers that the financial institution transmitted the wallet account information to the issuer application such that the financial institution can provide wallet accounts to the user for selecting by the user ([0055] of Spector)); 
          receiving a selection of a payment option from the issuer application or website (By disclosing, “In step 215, using the financial institution's electronic wallet, the customer may identify or select the payment account to use for the transaction” ([0055] of Spector)); 
           communicating a session identifier to the merchant application or website (By disclosing, “the financial institution's wallet services may only transfer the most valuable data (the payment data) over a private connection, while only a low value session id may be passed to the customer's electronic device. In step 235, the session id for the session may be sent to the aggregating wallet backend” ([0064]-[0065] of Spector));
           wherein the merchant payment host executes a transaction with the customer using the selected payment option (By disclosing, “ecommerce aggregating wallet providers may be provided with both tokenized and single use account (SUA) credentials, and may pass the appropriate credential(s), and other information, to the merchant in order to conduct the transaction. In one embodiment, the wallet provider may determine which credential(s) to provide to the merchant based on, for example, the wallet provider's relationship with the merchant, the type of payment the wallet provider knows that the merchant can process, etc.” ([0027] of Spector)).  
           Spector does not expressly disclose:
           authenticating the customer via the issuer’s payment application or website;
           in response to the authentication, retrieving the wallet information for the customer;
           receiving, from a merchant payment host for the merchant, the session identifier and a request for the selected payment option; and 
           communicating the selected payment option to the merchant payment host. 
            However, Royyuru teaches:
          authenticating the customer via the issuer’s payment application or website (By disclosing, “Beginning with the issuer mobile application 130, as arrow 202, the issuer mobile application 130 transmits user information entered by the user using the user interface of the issuer mobile application 130. The user information is transmitted to the issuer mobile application server 160. The issuer mobile application server 160 may authenticate the user using the user information (e.g., a user name and password, biometric data, and so forth).” ([0036]-[0037] of Royyuru)); and 
           in response to the authentication, retrieving the wallet information for the customer (By disclosing, “The issuer mobile application server 160 may authenticate the user using the user information (e.g., a user name and password, biometric data, and so forth). The issuer mobile application server 160 may transmit a request, shown by arrow 204, to issuing host platform 155 for a list of eligible accounts for the user” ([0036]-[0037] of Royyuru)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of retrieving the wallet information for the customer, in view of Royyuru to include techniques of authenticating the customer via the issuer’s payment application or website; and in response to the authentication, retrieving the wallet information for the customer. Doing so would result in an improved invention because this would avoid the risk of accessing the issuer’s payment application by a hacker, thus improving the security of the claimed invention.
           And Howard teaches: 
           receiving, from a merchant payment host for the merchant, the session identifier and a request for the customer information (By disclosing, “the unique identifier and …may be communicated from the merchant to the issuer/mobile wallet provider” ([0064] of Howard); the unique identifier includes the session identifier ([0057] of Howard); and “In step 345, the merchant may take any other actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc., such as retrieving rewards information, retrieving customer information from the issuer/mobile wallet provider, etc” which infers that a request for the customer information must be received from the merchant payment host such that the merchant payment host can retrieve the customer information from the issuer wallet provider ([0063] and Fig. 3 of Howard)); and 
           communicating the customer information to the merchant payment host (By disclosing, “In step 345, the merchant may take any other actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc., such as retrieving rewards information, retrieving customer information from the issuer/mobile wallet provider, etc” ([0063] and Fig. 3 of Howard)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of the issuer payment service received the selected payment option of the customer, in view of Howard to include techniques of receiving, from a merchant payment host for the merchant, the session identifier and a request for the customer information; and communicating the customer information to the merchant payment host. Doing so would result in an improved invention because this would allow the merchant payment host submit the session identifier to an issuer server and the issuer server can identify any prestored customer/transaction information by using the session identifier to perform the transaction, thus improving the functionality of the claimed invention. 

Regarding claim(s) 6, Spector discloses: 
          wherein the merchant application or website is executed by the customer electronic. (By disclosing, “Electronic device 110 may also execute merchant app 124, which may be provided for interaction with a merchant” ([0033] and [0036] of Spector)).  

Regarding claim(s) 8, Spector does not disclose: 
          wherein the payment options include at least one of a credit account, a debit account, and a reward point account.  
          However, Howard teaches:
          wherein the payment options include at least one of a credit account, a debit account, and a reward point account (By disclosing, “the payment option may be to pay for at least a portion of the transaction with reward points, a bonus rewards offer, etc.” ([0008] of Howard)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spector in view of Howard to include wherein the payment options include at least one of a credit account, a debit account, and a reward point account. Doing so would result in an improved invention because this would allow the user use the previously earned reward points to perform the transaction, thus improving the user convenience of the claimed invention.

Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are not persuasive.
The Applicant firstly argues that Banks does not disclose “the merchant application or website provides transaction information and the session identifier to a merchant payment host”. The Examiner, respectfully disagrees. The Examiner notes that:
non-obviousness cannot be established by attacking references individually where the rejection is based on the teachings for a combination of references. (See In reMerck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (Citing In re Keller, 642 F. 2d 413, 425 (CCPA 1981))). 
Banks teaches: the merchant application or website provides transaction information to a merchant payment host (By disclosing, “As per the above example, at 1001 the product details are provided to the customer end station 203.1, via the merchant's website. The customer selects products for purchase and the merchant end station ([merchant payment host]) receives an indication of the selection at 1002” ([0053] of Banks)). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Spector in view of Banks to include techniques of providing transaction information from the merchant application or website to a merchant payment host.  Doing so would result in an improved invention because this would allow the merchant payment host perform the transaction based on the transaction information received from the merchant’s website, thus improving the functionality of the claimed invention.
 And Howard teaches the merchant point of transaction device provides the session identifier to a merchant payment host (By disclosing, “In step 304, the merchant’s backend may receive the transmission from the point of transaction device, which may include …, the session identifier, and…” ([0062] of Howard)); and the merchant payment host retrieves customer information from the issuer payment service (By disclosing, “In step 345, the merchant may take any other actions as is necessary and/or desired based on the mobile wallet identifier, the session identifier, etc., such as retrieving rewards information, retrieving customer information from the issuer/mobile wallet provider, etc” ([0063] and Fig. 3 of Howard)). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of providing transaction information from the merchant application to a merchant payment host, and the issuer payment service received the selected payment option of the customer, in view of Howard to include techniques of providing the session identifier from a merchant point of transaction to a merchant payment host, and the merchant payment host retrieves customer information from the issuer payment service. Doing so would result in an improved invention because this would allow the merchant payment host submit the session identifier to an issuer server and the issuer server can identify any prestored customer/transaction information by using the session identifier to perform the transaction, thus improving the functionality of the claimed invention. 
Therefore, the 103 rejection will be maintained.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10290003 to Hammad for disclosing performing a secure mobile transaction by using a session identifier.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619